Citation Nr: 1140135	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for anxiety disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The Veteran had active service from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In support of his claims, the Veteran testified at a hearing at the RO in December 2009 before the undersigned Acting Veterans Law Judge of the Board.

According to statements dated in April and May 2010, the Veteran additionally wants service connection for posttraumatic stress disorder (PTSD) and ischemic heart disease secondary to Agent Orange exposure.  He also requested increased ratings for diabetes mellitus Type II, gastroesophageal reflux disease (GERD), and peripheral neuropathy (PNP) of the lower extremities.  However, the RO has not initially adjudicated these additional claims.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The record reflects that the Veteran filed a claim for TDIU in July 2008 in which he claimed he was unemployable but due to several disabilities in addition to "nerves."  The Board notes that the RO denied service connection for TDIU in a separate September 2008 rating action.  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  A statement of the case was issued in June 2009 which continued the denial of TDIU.  The record does not reflect that the Veteran perfected an appeal on this issue to the Board.  Moreover, in VAOPGCPREC 6-96, it was noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  The only rating issues before the Board are entitlement to increased ratings for anxiety disorder and bilateral hearing loss and service connection is in effect for several other disabilities which are not the subject of the appealed RO decision.  Given all of the foregoing, no action on the part of the Board on any TDIU issue is indicated at this time.  

The Board is remanding the claims for higher ratings to the RO via the Appeals Management Center (AMC) in Washington, D. C.


REMAND

The Veteran contends that the currently assigned ratings for his bilateral hearing loss and psychiatric disorder do not reflect the severity of his disabilities.  

The record shows that in December 2008, the Veteran was deemed entitled to VA vocational rehabilitation services.  It is unclear, however, whether he has availed himself of these benefits.  If he has, his vocational rehabilitation folder must be associated with the claims file for consideration. 

In statements received in April and May 2010, the Veteran reported receiving medical care at the Jonesboro, Arkansas, VA facility.  In December 2010, he also reported receiving psychiatric and audiologic examinations at the Memphis, Tennessee, VA Medical Center.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

The Veteran also has not undergone VA examination for his anxiety disorder since September 2007 and since March 2008 for his bilateral hearing loss.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  

As noted above, it appears from the Veteran's December 2010 statements that VA examinations were conducted during that month.  (He also indicated that additional testing regarding his left ear was scheduled in February, of the next year.)  However, it is not clear if they were compensation and pension examinations.  This should be clarified.  

The record also suggests that the Veteran might be or has received disability benefits from the Social Security Administration (SSA).  Such potentially relevant records should be obtained if in existence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the SSA and request copies of all documents relating to any administrative decisions and the medical records relied upon concerning the Veteran's claim for disability benefits.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

2.  With the assistance of the Veteran, the RO/AMC should obtain any recent medical records that pertain to his bilateral hearing loss and psychiatric disorder that are not already on file.  These records should include, but are not limited to, those concerning any recent audiologic or psychiatric evaluation or treatment, at the Jonesboro, Arkansas, and Memphis, Tennessee, VA Medical Centers. 

Also, if applicable, obtain his vocational rehabilitation folder. 

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e) . 

3.  After obtaining these records, if VA compensation examinations were not conducted in December 2010, the RO/AMC should schedule the Veteran for VA examinations to reassess the severity of his bilateral hearing loss and psychiatric disability.  All diagnostic testing and evaluation needed to assist in making this important determination should be performed.

In regard to the bilateral hearing loss disability, the examiner should address the functional effects caused by the Veteran's bilateral hearing loss disability.

In regard to the psychiatric disability, the examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how these and any other symptoms (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner also must assign a GAF score consistent with DSM-IV and explain what the assigned score means, including in terms of the functional (social and occupational) impairment specifically attributable to the anxiety disorder versus conditions that are not service connected, whether mental or physical.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655. 

4.  If the claims are not granted to the Veteran's satisfaction, send him another supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


